Citation Nr: 0800359	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-30 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling.

2.  Entitlement to service connection for a left hip 
disability, including as due to service-connected low back 
strain.

3.  Entitlement to service connection for erectile 
dysfunction, including as due to service-connected low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified at a hearing before a Decision Review 
Officer (DRO) in November 2005 and at a video conference 
hearing before the undersigned Veterans Law Judge (VLJ) in 
November 2007.  

The Board notes that the RO discussed a left and right hip 
disability in the January 2005 rating decision.  The veteran 
filed a notice of disagreement as to the denial of service 
connection for a left hip disability in March 2005 and 
claimed entitlement to service connection for a right hip 
disability at that time.  Service connection for a right hip 
disability was subsequently denied in a September 2005 rating 
decision and the veteran did not file a notice of 
disagreement.  Consequently, the Board only has jurisdiction 
of the claim of entitlement to service connection for a left 
hip disability.  

(Consideration of the claim of entitlement to service 
connection for a left hip disability is deferred pending 
completion of the development addressed in the remand below.)




FINDINGS OF FACT

1.  The veteran's low back strain has been evidenced by 
functional impairment that equates to forward flexion no 
worse than 75 degrees, extension no worse than 20 degrees, 
bilateral lateral flexion no worse than 20 degrees, and 
bilateral rotation no worse than 20 degrees.  

2.  The veteran does not have erectile dysfunction that is 
attributable to military service, or was caused or made worse 
by service-connected low back strain.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2007).

2.  The veteran does not have erectile dysfunction that is 
the result of disease or injury incurred in or aggravated 
during active military service; erectile dysfunction is not 
proximately due to or the result of service-connected low 
back strain.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 7, 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) do not document 
any treatment for or a diagnosis of erectile dysfunction.  

VA examination reports dated in February 2000 do not document 
any complaints related to erectile dysfunction. 

The veteran submitted a copy of a prescription for Viagra 
dated in April 2002.  

Associated with the claims file is a magnetic resonance 
imaging (MRI) of the lumbar spine dated in July 2004 
performed by Kaiser Permanente of Ohio.  The MRI revealed 
very small central disc protrusion at L5-S1 without signs of 
compression of the thecal sac.  

Associated with the claims file are private treatment reports 
from The Therapy Link dated from August 2004 to November 
2004.  The veteran reported complaints of left low back pain 
radiating to his left buttock with numbness and tingling down 
his left calf.  The examiner reported that lumbar active 
range of motion was within functional limits.  The records 
revealed a diagnosis of left low back pain, left hip and 
thigh pain, and myofascial syndrome.  

The veteran was afforded a VA spine examination in December 
2004.  The veteran reported increasing pain, soreness, and 
stiffness with radiating pain down the back into the left 
sacroiliac joint and hip.  The examiner said the pain did not 
appear to be truly radicular.  The veteran ambulated without 
a back brace or cane.  He said he worked and functioned 
normally on the job and he was able to perform activities of 
daily living.  He said he used Aleve for pain.  He denied 
flare-ups but he said repetitive use and weather changes 
caused an increase in aching pain, soreness, tenderness, and 
fatigability.  Physical examination revealed that the veteran 
ambulated with a slow purposeful gait.  Examination of the 
back did not reveal any obvious deformity and no increased 
kyphosis.  Range of motion testing revealed flexion of 80 
degrees, and extension, bending and rotation of 30 degrees 
repeated several times with no change in symptoms or range of 
motion.  The veteran was able to rise up onto his toes and 
heels.  No sciatic irritation was reported.  The veteran was 
noted to have tenderness to soreness over his sacroiliac 
joints worse on the left.  Repetitive use was noted to cause 
an increase in pain, soreness, tenderness, and fatigability 
but no change was recorded with repeated motion on 
examination.  X-rays revealed no significant bony pathology 
of the lumbosacral spine.  The examiner assessed the veteran 
with lumbosacral strain.

Associated with the claims file is an undated letter received 
in March 2005 from the veteran's sister S S-H who reported 
that she is a Family Nurse Practitioner at VA who performs 
compensation and pension examinations and works as a primary 
care provider.  Ms. S-H reported that the veteran's December 
2004 VA examination was brief and incomplete.  She reported 
that the veteran was significantly impaired due to his low 
back injury, his range of motion was severely decreased by 
pain, and that he demonstrated a lack of endurance following 
repetitive use.  She said the veteran was unable to 
participate in repetitive lifting of more than twenty-five 
pounds, unable to perform repetitive flexion of the lower 
spine, unable to sleep on a traditional mattress, and unable 
to regain full flexion, extension, or rotation of the lower 
spine.  She said he had developed excessive lumbar lordosis 
from chronic low back pain.  She said the veteran had flares 
once a week from prolonged standing, walking, and attempts at 
repetitive activities such as golfing or cutting wood.  She 
said the flares lasted from one to three days depending on 
the amount of the offending activity.  She said the veteran's 
episodes of acute back pain are treated with non-steroidal 
anti-inflammatory drugs, narcotics, muscle relaxants, and 
sitting in a hot tub.  

The veteran testified at a hearing before a DRO in November 
2005.  The veteran testified that over the years his low back 
pain has worsened.  He said he was unable to pass a physical 
fitness examination to get a new job in law enforcement.  He 
said he was unable to go up and down steps in order to pass 
the physical fitness test.  The veteran said he underwent 
physical therapy through his private insurance, which only 
served to aggravate his back pain.  He said the only thing 
that helped him was acupuncture.  The veteran testified that 
he believed that an MRI from his private physician showed a 
pinched nerve around L-1, which he felt caused his erectile 
dysfunction.  The veteran said he tried to avoid repetitive 
bending at work and he said he had trouble running.  He said 
his back pain gets worse mid-day.  The veteran said he takes 
medication for his back.  He said he had not been prescribed 
a back brace but he bought one at the drug store which he 
used when he mows his lawn.  He said he did not walk with a 
cane but he did walk with a limp.  He said his doctor at 
Kaiser wrote him a prescription for Viagra for erectile 
dysfunction which he said helped.  

The veteran was afforded a VA urology examination in February 
2006.  The veteran reported difficulty maintaining erections 
since 1999.  He said he gets only a partial erection which is 
not usable for intercourse.  He reported that he tried Viagra 
for his erectile dysfunction which enabled him to maintain an 
erection usable for intercourse.  He reported that when he 
gets an erection he is able to ejaculate normally.  
Urologically, the veteran reported that he had good stream, 
good control, no incontinence, no hematuria, and no dysuria.  
He denied surgery on any part of his urinary tract, a history 
of renal or bladder stones, and a history of urinary tract 
infections.  He said he had not been hospitalized for any 
urinary tract disease or malignancy.  He denied diabetes and 
high blood pressure.  Physical examination revealed a 
circumcised penis with descended testes bilaterally.  The 
testes were reported to be of normal size and consistency.  
The bulbocaverosus reflex and prostate were normal.  
Laboratory data, including urinalysis, complete blood count 
(CBC), and renal panel were all within normal limits.  The 
examiner said the veteran had decreased erectile function, 
helped with Viagra.  The examiner said the veteran did not 
have neurologic erectile dysfunction.  The examiner said it 
was not possible to determine whether the veteran had any 
decreased vascular flow to the penis due to his service-
connected back injury without a very invasive angiogram of 
the pelvic vessels.  An addendum opinion also dated in 
February 2006 was obtained.  The examiner opined that it was 
not as likely as not that there was any relationship between 
the veteran's service-connected lumbar strain and the 
veteran's erectile dysfunction.  

The veteran was also afforded a VA spine examination in 
February 2006.  The examiner reported that the veteran 
reported persistent back pain over the years with associated 
left leg pain.  The veteran reported pain, tenderness, 
stiffness, and fatigability.  He said he used a back brace 
occasionally at work for support.  He did not use a cane to 
ambulate.  The examiner said the veteran's back disability 
did not affect his normal occupation or his ability to do 
normal work.  Physical examination of the back revealed 
soreness and tenderness to palpation.  There was no increased 
kyphosis or scoliosis.  Range of motion testing revealed 
flexion of 75 degrees, and extension, right and left lateral 
flexion, and right and left lateral rotation of 20 degrees.  
The veteran reported that repetitive use caused increased 
aching, pain, soreness, tenderness, and fatigability with no 
change noted on examination.  No other flare-ups were noted.  
The examiner said the veteran had painful motion, muscle 
tenderness, and soreness across the lumbar spine.  Normal 
muscle tone with no atrophy was noted.  Reflexes, strength, 
and sensation were equal.  Straight leg raising was negative.  
The veteran denied incapacitating episodes in the past year.  
The veteran was again assessed with lumbosacral strain.  

The veteran provided testimony at a video conference hearing 
in November 2007.  The veteran said he does not go to the 
doctor because they told him that they cannot do anything for 
his back pain.  He said he takes over-the-counter pain 
medication for his back pain.  The veteran testified that he 
has a difficult time walking in a normal stride after about 
seventy-five or one hundred yards.  The veteran said his back 
bothers him at work and prevented him from passing a pre-
employment physical with the Department of Corrections.  He 
said he currently works in dispatch.  He said he used to work 
in patrol cars and getting in and out of the car aggravated 
his lower back.  The veteran said physical activity caused 
him to have back pain.  He said when the pain starts he has 
to stop and stretch his back.  He said his range of motion is 
impacted by his back pain.  The veteran testified that his 
last VA examination was very brief and not adequate.  He said 
his back pain comes and goes during the day.  He said he 
occasionally had to call out of work due to his back pain.  
He said physical therapy made his back pain worse.  He said 
he gets tightness in the lower part of his back.  The veteran 
testified that he was not diagnosed with erectile 
dysfunction.  He said that his primary care physician 
prescribed him Viagra because he was unable to sustain an 
erection.  He said he was able to sustain an erection when he 
used Viagra.  He said his private doctors told him that the 
chronic back pain was associated with his erectile 
dysfunction.  

Increased Rating - Low Back Strain

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).

The veteran's chronic low back strain is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
Under Diagnostic Code 5237, a 10 percent rating is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  Id.  
A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

Here, in applying the criteria to the medical evidence of 
record a rating higher than the assigned 10 percent is not 
warranted.  At the time of the December 2004 VA examination, 
the evidence showed that the veteran could flex his back to 
80 degrees.  The combined range of motion was 230 degrees.  
The veteran ambulated with a slow purposeful gait and 
examination of the back did not reveal any obvious deformity 
and no increased kyphosis.  Repetitive use was noted to cause 
an increase in pain, soreness, tenderness, and fatigability 
but no change was recorded with repeated motion on 
examination.  X-rays revealed no significant bony pathology 
of the lumbosacral spine.  At the time of the February 2006 
VA examination, the evidence showed that the veteran cold 
flex his back to 75 degrees.  The combined range of motion 
was 175 degrees.  Examination of the back did not reveal 
increased kyphosis or scoliosis.  The veteran ambulated 
without a cane.  The veteran reported that repetitive use 
caused increased aching, pain, soreness, tenderness, and 
fatigability with no change noted on examination.  No other 
flare-ups were noted.  The examiner said the veteran had 
painful motion, muscle tenderness, and soreness across the 
lumbar spine.  Normal muscle tone with no atrophy was noted.  
Reflexes, strength, and sensation were equal.  Straight leg 
raising was negative.  The veteran denied incapacitating 
episodes in the past year.  The veteran was again assessed 
with lumbosacral strain.  

While the range of motion testing of the veteran's back 
reveals a decrease at the 2006 VA examination when compared 
to the 2004 VA examination, the functional loss does not 
equate to a rating higher than 10 percent at any time during 
the appeal period.  Similarly, while the veteran reported 
that repetitive use caused increased aching, pain, soreness, 
tenderness, and fatigability, there was no evidence of any 
functional loss which would equate to a higher rating.  To 
warrant the 20 percent rating, functional losses would have 
to equate to forward flexion between 30 degrees and 60 
degrees or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Such limitations have not been suggested 
by the evidence.  In sum, a higher evaluation for the 
veteran's service-connected low back strain is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected low back strain has reflected 
so exceptional or so unusual a disability picture as to 
warrant the assignment of a higher evaluation on an extra-
schedular basis.  In this regard, the Board notes that this 
disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection - Erectile Dysfunction

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2007).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

The provisions of 38 C.F.R. § 3.310 were recently amended to 
provide that VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected one 
unless the baseline level of severity of the nonservice-
connected disability is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  However, 
as will be explained below, this change does not affect the 
analysis in this case because no relationship between 
service-connected disability and erectile dysfunction has 
been demonstrated.

There is no competent evidence to support the veteran's 
contention that he suffers from erectile dysfunction as a 
result of his military service or as a result of his service-
connected low back strain.  

The veteran's service medical records are silent for a 
diagnosis or treatment for erectile dysfunction.  The private 
treatment records associated with the claims file are 
similarly silent for a diagnosis of erectile dysfunction.  
The veteran submitted a copy of a prescription for Viagra but 
none of the private treatment records documents a diagnosis 
of erectile dysfunction; nor do any of the private physicians 
link any such diagnosis to the veteran's military service or 
his service-connected low back strain.  In fact, the veteran 
testified that he had not been diagnosed with erectile 
dysfunction.  He said his private physician prescribed him 
Viagra and said his erectile dysfunction was related to his 
chronic low back strain.  As noted, the treatment reports do 
not document a diagnosis of erectile dysfunction or contain 
any opinion regarding the etiology of the veteran's claimed 
erectile dysfunction.  The veteran was afforded a VA 
examination to assess his claimed erectile dysfunction.  
Physical examination was normal.  Laboratory data, including 
urinalysis, CBC, and renal panel were all within normal 
limits.  The examiner said the veteran had decreased erectile 
function helped with Viagra.  The examiner said the veteran 
did not have neurologic erectile dysfunction.  The examiner 
said it was not possible to determine whether the veteran had 
any decreased vascular flow to the penis due to his service-
connected back injury without a very invasive angiogram of 
the pelvic vessels.  But an addendum opinion also dated in 
February 2006 was obtained and the examiner opined that it 
was not as likely as not that there was any relationship 
between the veteran's service-connected lumbar strain and the 
veteran's erectile dysfunction.  This opinion is 
uncontradicted by the remaining evidence.  Consequently, the 
preponderance of the evidence is against the claim.  An award 
of service connection on a direct or secondary basis is 
therefore not warranted.  

The Board notes that the veteran has alleged that he has 
erectile dysfunction related to service or his service-
connected low back strain.  While the veteran is capable of 
providing information regarding the current symptoms related 
to his erectile dysfunction, as a layperson, he is not 
qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for erectile dysfunction.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in April 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection on a direct and secondary basis.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  Additionally, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date in a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  He has been 
provided with notice of what VA would do in developing his 
claims and what he needed to do.  The veteran was asked to 
submit evidence that he had in support of his claims.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The veteran was not informed of a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  However, the amendment merely sets a 
standard by which a claim of service connection based on 
aggravation is judged, but it applies only after it is 
determined that there has indeed been some worsening due to 
service-connected disability.  Here, as noted above, no 
worsening due to service-connected disability has been shown.  
Moreover, the new provision is more restrictive than the 
older version of 38 C.F.R. § 3.310 and is consequently less 
favorable to claimants.  The Board has considered the more 
favorable version in this case.  Therefore, the Board finds 
that failure to notify the veteran of the amendment does not 
require remand.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and private treatment 
reports.  The veteran was afforded several VA examinations 
and he provided testimony at a hearing before a DRO and at a 
video conference hearing.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
claims.  The Board is not aware of any outstanding evidence.


ORDER

Entitlement to an increased rating for low back strain, 
currently rated as 10 percent disabling, is denied.

Entitlement to service connection for erectile dysfunction, 
including as due to service-connected low back strain, is 
denied.  


REMAND

A review of the claims file reveals that further evidentiary 
development is necessary before a decision on the merits of 
the veteran's claim for service connection for a left hip 
disability can be reached.  

The SMRs associated with the claims file reveal complaints of 
low back pain and left posterior hip pain described as 
"cramping" in the veteran's hip in July 1999.  The veteran 
was assessed with chronic low back pain and left hip pain 
with no evidence of a bony or neurologic source.  

The veteran was afforded two VA examinations to assess his 
claimed left hip disability.  A December 2004 examination 
revealed a diagnosis of early arthritis of the bilateral 
hips.  The veteran was assessed with left hip strain.  The 
examiner reported that any relationship with the veteran's 
low back strain was speculative.  A February 2006 VA 
examination revealed a diagnosis of left hip strain with 
arthritis and no medical opinion was included.  Because 
speculation based on medical expertise is often what is 
required in cases such as this, a more definitive opinion 
than that provided in 2004 is required.  In order to properly 
assess the veteran's claim, a VA medical opinion should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be 
obtained to assess the veteran's 
claim of entitlement to service 
connection for a left hip 
disability, including as due to 
service-connected low back strain.  
The reviewer should be asked to 
provide an opinion as to whether the 
veteran's left hip strain with 
arthritis has been caused by or made 
worse by his service-connected low 
back strain.  The reviewer should 
also provide an opinion regarding 
the likelihood (i.e., more likely 
than not or less likely than not) 
that the veteran's left hip strain 
with arthritis is related to the 
veteran's military service.  The 
report must include the complete 
rationale for all opinions 
expressed.  (If another examination 
is deemed necessary in order to 
provide the requested opinions, the 
veteran should be scheduled for an 
examination.)  

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for a VA examination and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a scheduled 
VA examination without good cause 
may include denial of the claim.  38 
C.F.R. § 3.655 (2007).)  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
medical report to ensure that it is 
responsive to and in complete 
compliance with the directives of 
this remand, and if it is not, take 
corrective action.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue remaining on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


